     Case 1:20-cv-01183-AWI-BAM Document 12 Filed 10/21/20 Page 1 of 4


 1   David D. Cardone, Esq. (SBN 254954)
     Christine Y. Dixon, Esq. (SBN 297496)
 2   DUNN DESANTIS WALT & KENDRICK, LLP
     750 B Street, Suite 2620
 3   San Diego, CA 92101
     Telephone:(619) 573-4488
 4   Facsimile: (619) 255-4868
     DCardone@ddwklaw.com
 5   CDixon@ddwklaw.com
 6   Attorneys for Plaintiff ROBERT MISKA, individually
     and on behalf of all other Aggrieved Employees
 7
     Karimah J. Lamar, Esq. (SBN 246862)
 8   Littler Mendelson P.C.
     501 West Broadway, Suite 900
 9   San Diego, CA 92101
     Telephone: (619) 232-0441
10   Facsimile: (619) 232-4302
     KLamar@littler.com
11
     Attorneys for Defendants SMITH SECKMAN REID,
12   INC. and CONAGRA BRANDS, INC.
13   Joseph R. Lordan, Esq. (SBN 265610)
     Benjamin Hase, Esq. (SBN 314288)
14   Lewis Brisbois
     1700 Lincoln Street, Suite 4000
15   Denver, CO 90203
     Telephone: (303) 861-7760
16   Facsimile: (303) 861-7767
     Joseph.Lordan@lewisbrisbois.com
17   Benjamin.Hase@lewisbrisbois.com
18   Attorneys for Defendant ENGINEERING
     AUTOMATION & DESIGN, INC., dba EAD
19   MANAGEMENT SERVICES, INC.
20                     UNITED STATES DISTRICT COURT
21                       EASTERN DISTRICT OF CALIFORNIA
                                        )
22   ROBERT MISKA, individually and     ) CASE NO. 1:20-cv-01183-AWI-BAM
     on behalf of all other Aggrieved   )
23   Employees,                         )
                                        ) STIPULATION AND ORDER TO
24         Plaintiff,                   ) ELECT REFERRAL OF THE
                                        ) ACTION TO VOLUNTARY
25   vs.                                ) DISPUTE RESOLUTION
                                        ) PROGRAM (VDRP) PURSUANT
26   ENGINEERING AUTOMATION &           ) TO LOCAL RULE 271
     DESIGN, INC. dba EAD               )
27   MANAGEMENT SERVICES, INC., )
     a Nebraska corporation, SMITH      )
28   SECKMAN REID, INC., a Tennessee )
                                           1
                                                             STIPULATION AND ORDER
                                                               1:20-CV-01183-AWI-BAM
     Case 1:20-cv-01183-AWI-BAM Document 12 Filed 10/21/20 Page 2 of 4


 1   corporation, CONAGRA BRANDS,               )
     INC., a Delaware corporation, and          )
 2   DOES 1 to 50,                              )
                                                )
 3          Defendants.                         )
 4

 5         Pursuant to Local Rule 271, Plaintiff ROBERT MISKA and Defendants
 6   ENGINEERING AUTOMATION & DESIGN, INC. dba EAD MANAGEMENT
 7   SERVICES, INC., SMITH SECKMAN REID, INC., and CONAGRA BRANDS,
 8   INC. (collectively referred to as the “Parties”) hereby agree to submit the above-
 9   entitled action to the Voluntary Dispute Resolution Program (“VDRP”).
10         In accordance with Local Rule 271(i)(2), the Parties hereby stipulate to the
11   following:
12         1.     This action was initially filed in Stanislaus County Superior Court on
13   July 14, 2020.
14         2.     This action was removed to the above-referenced federal District Court
15   on or about August 21, 2020.
16         3.     The Parties were ordered to appear for a Mandatory Scheduling
17   Conference on December 8, 2020, at 8:30 a.m.
18         4.     The Parties agree that this lawsuit could benefit from the VDRP process
19   and the VDRP session will be completed within 120 days after the Order of the
20   Magistrate Judge is entered with respect to this Stipulation;
21         5.     The Parties agree that the Neutral must file a confirmation of the
22   completion of the VDRP process within fourteen (14) days after the date the VDRP
23   session concluded;
24         6.     The Parties agree that the Parties’ Joint VDRP Completion Report must
25   be filed within 30 days after the date the VDRP session concluded;
26         7.     The Parties agree that the Mandatory Scheduling Conference should be
27   continued to 30 days after the Neutral files the confirmation of the completion of the
28
                                               2
                                                                     STIPULATION AND ORDER
                                                                       1:20-CV-01183-AWI-BAM
     Case 1:20-cv-01183-AWI-BAM Document 12 Filed 10/21/20 Page 3 of 4


 1   VDRP process in order to attempt resolution of this matter prior to the scheduling of
 2   any court conference dates;
 3         8.     The Parties agree that, prior to the VDRP session, they will exchange
 4   the following limited written discovery, the scope of which they will agree upon prior
 5   to the exchange: All other discovery and motion practice shall be stayed until the
 6   VDRP session is concluded; and
 7         9.     Accordingly, the Parties respectfully request that the Court refer this
 8   action to the VRDP.
 9         SO STIPULATED.
10

11   Dated: October 16, 2020          DUNN DESANTIS WALT & KENDRICK, LLP
12
                                      By:   /s/ Christine Y. Dixon
13                                          David D. Cardone
                                            Christine Y. Dixon
14                                          Attorneys for Plaintiff
                                            ROBERT MISKA
15
     Dated: October 16, 2020          LITTLER MENDELSON P.C.
16

17                                    By:   /s/ Karimah J. Lamar (as authorized on
                                            October 16, 2020)
18                                          Karimah J. Lamar
                                            Attorneys for Defendants
19                                          SMITH SECKMAN REID, INC. AND
                                            CONAGRA BRANDS, INC.
20
     Dated: October 12, 2020          LEWIS BRISBOIS
21

22                                    By:   /s/ Benjamin Hase (as authorized on
                                            October 12, 2020)
23                                          Joseph R. Lordan
                                            Benjamin Hase
24                                          Attorneys for Defendant
                                            ENGINEERING AUTOMATION &
25                                          DESIGN, INC., dba EAD
                                            MANAGEMENT SERVICES, INC.
26
27   ///
28   ///
                                               3
                                                                      STIPULATION AND ORDER
                                                                        1:20-CV-01183-AWI-BAM
     Case 1:20-cv-01183-AWI-BAM Document 12 Filed 10/21/20 Page 4 of 4


 1                                                  ORDER

 2          Pursuant to the parties’ stipulation and Local Rule 271, the parties appearing in this action

 3   have agreed to have the matter referred to the Court’s Voluntary Dispute Resolution Program before

 4   beginning discovery. Therefore, IT IS HEREBY ORDERED:

 5          1.        The matter is referred to the Voluntary Dispute Resolution Program;

 6          2.        All case dates are VACATED and a scheduling conference will be set if it becomes

 7   necessary; and

 8          3.        The parties shall notify the Court within thirty (30) days of completing the Voluntary

 9   Dispute Resolution Program.

10
     IT IS SO ORDERED.
11

12      Dated:    October 20, 2020                              /s/ Barbara    A. McAuliffe            _
                                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        4
                                                                                  STIPULATION AND ORDER
                                                                                    1:20-CV-01183-AWI-BAM
